Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Rodgers appeals the district court’s order granting Defendants’ motions for summary judgment and denying relief on Rodgers’ 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rodgers v. Shearin, No. *225l:ll-cv-01585-CCB, 2018 WL 1190788 (D.Md. Mar. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.